Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Notice of Allowance upon review of Applicant’s response filed December 2, 2021.
	
	
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 102 and 35 USC 102 have been fully considered and are persuasive.  Those rejections have been withdrawn. 
Applicant’s arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  Those rejections have been withdrawn. 


Allowable Subject Matter
Claims 1, 4, 6-11, 14, 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes Dillon et al, US 2008/0288321 and Pang, “Self-Organizing Maps”.  Further, Applicant’s reply makes 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al, US 2019/0339687 – describes a predictive maintenance system which utilizes self-organizing neural networks but does not teach training each model corresponding to the type of maintenance operations being performed and obtaining estimates of maintenance time and materials needed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683